DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In the specification, line 3 of paragraph [0043], “column plane 320-n” should be corrected to -- column plane [[320-n]] 305-n-- as per FIG. 3.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities
In lines 4-5 of claim 3, “the one or more are” should be corrected to -- the one or more errors are--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1) in view of Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and Murakami et al. (US 20040145661 A1).

As per claim 1, Mergler et al. teach a method, comprising: generating, using a first read operation, first data to identify one or more errors associated with memory cells of a memory device, the first data comprising a first plurality of indicators about whether each area of the first plurality of areas includes the one or more errors; generating, using a read operation, second data to identify one or more errors associated with memory cells of the memory device, the second data comprising a second plurality of indicators about whether each area includes the one or more errors (para. 34, memory, read the page, detected errors, storage page, 6 bytes includes memory reliability data, an indication of for the reliability of the location where storage page is stored in the memory; para. 38, a memory, a plurality of storage pages, each storage page comprises a memory reliability indicator).
However Mergler et al. do not explicitly teach a first plurality of column planes of a memory device and a second plurality of column planes of a memory device.
Lee et al. in an analogous art teach a first plurality of column planes of a memory device and a second plurality of column planes of a memory device (page 7, claim 15, a memory array, a plurality of column planes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al. the ability to include 
a first plurality of column planes of a memory device and a second plurality of column planes of a memory device as taught by Lee et al.  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Mergler et al. and Lee et al. do not explicitly teach a second read operation for
second plurality of memory cells.
Park et al. in an analogous art teach a second read operation for second plurality of memory cells (para. 5, second read data from the second memory bank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al. and Lee et al. the ability to perform a second read operation for second plurality of memory cells as taught by Park et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to read data from a different location of the memory to Mergler et al.’s and Lee et al.’s memory device.
Mergler et al., Lee et al. and Park et al. do not explicitly teach combining the
first data and the second data into a third data that comprises a third plurality of indicators about one or more errors; and communicating a message that includes the third data formed by combining the first data and the second data.
Murakami et al. in an analogous art teach combining the first data and the second data into a third data that comprises a third plurality of indicators about one or more errors; and communicating a message that includes the third data formed by combining the first data and the second data (para. 280, If the two bit sequences consist of bits 1 or 0 (error indicators), calculating XOR (exclusive OR) values of bits located at the same positions in the two bit sequences. If bits located at the same position in the two bit sequences assume the same value, an XOR value=0; if they assume different values, an XOR value=1. A bit sequence 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al., Lee et al. and Park et al. the ability for combining the first data and the second data into a third data that comprises a third plurality of indicators about one or more errors; and communicating a message that includes the third data formed by combining the first data and the second data as taught by Murakami et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide compressed error indicator data for different areas of the memory to Mergler et al.’s, Lee et al.’s and Park et al.’s memory device.

As per claim 10, Mergler et al.,  Lee et al., Park et al. and Murakami et al. teach the additional limitations.
Park et al. teach identifying one or more banks for the first read operation and one or more banks for the second read operation according to a bank interleave pattern operable to reduce a likelihood of errors occurring for similar bit indexes values of the first data and the second data, wherein generating the first data and the second data is based at least in part on identifying the one or more banks for the first read operation and the second read operation (para. 5, a memory device includes: a memory cell array including a first memory bank and a second memory bank; a first read data read from the first memory bank, second read data read from the second memory bank).

Claims 2, 3, 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1),  Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and Murakami et al. (US 20040145661 A1) as applied to claim 1 above, and further in view of 
Bacchus (US 20170372799 A1).

As per claim 2, Mergler et al.,  Lee et al., Park et al. and Murakami et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Mergler et al.,  Lee et al., Park et al. and Murakami et al. do not explicitly teach
generating, for each read operation performed, an indicator about whether one or more errors were identified during a respective read operation, wherein the message includes the indicator for each read operation.
Bacchus in an analogous art teaches generating, for each read operation performed, an indicator about whether one or more errors were identified during a respective read operation, wherein the message includes the indicator for each read operation (para. 23, memory read, error tracking circuity retrieve the memory data from the particular memory address; para 25,
upon detecting an error for memory data in the memory module, the error tracking circuitry set the error status indicator of the memory module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al.,  Lee et al., Park et al. and Murakami et al. the ability for generating, for each read operation performed, an indicator about whether one or more errors were identified during a respective read operation, wherein the message includes the indicator for each read operation as taught by Bacchus since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the 

As per claim 3, Mergler et al.,  Lee et al., Park et al., Murakami et al. and Bacchus teach the additional limitations.
Murakami et al. teach identifying that a first area or a second area includes an error based at least in part on the third data formed by combining the first data and the second data (para. 280, If the two bit sequences consist of bits 1 or 0 (error indicators), calculating XOR (exclusive OR) values of bits located at the same positions in the two bit sequences. If bits located at the same position in the two bit sequences assume the same value, an XOR value=0; if they assume different values, an XOR value=1. A bit sequence formed by arranging the XOR values of the corresponding bits in the two bit sequences is calculated in this way, and is output).
Lee et al. teach a first column plane of the first plurality of column planes or the second plurality of column planes (page 7, claim 15, a memory array, a plurality of column planes).
Bacchus teaches the indicators about whether the one or more are associated with respective read operations (para. 23, memory read, error tracking circuity retrieve the memory data from the particular memory address; para 25, upon detecting an error for memory data in the memory module, the error tracking circuitry provides an indication of the memory error detection).

As per claim 4, Mergler et al.,  Lee et al., Park et al., Murakami et al. and Bacchus teach the additional limitations.
Murakami et al. teach that combining the first data with the second data comprises: identifying that a first bit of the first data at a first bit index is a first value; identifying that a second bit of the second data at the first bit index is the first value; and generating a value for the first bit index of the third data based at least in part on the first bit of the first data being the first value or the second bit of the second data being the first value (para. 280, If the two bit sequences consist of 

As per claim 5, Mergler et al.,  Lee et al., Park et al., Murakami et al. and Bacchus teach the additional limitations.
Bacchus teaches that generating the indicators further comprises: setting a value of a third bit to indicate whether the one or more errors are associated with the first read operation; and setting a value of a fourth bit to indicate whether the one or more errors are associated with the second read operation (para. 23, memory read, error tracking circuity retrieve the memory data from the particular memory address; para 25, upon detecting an error for memory data in the memory module, the error tracking circuitry provides an indication of the memory error detection and track the memory location on the memory module from where the errant memory data was retrieved from).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1),  Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1), Murakami et al. (US 20040145661 A1) and Bacchus (US 20170372799 A1) as applied to claim 5 above, and further in view of Liu et al. (US 20140177324 A1).

As per claim 6, Mergler et al.,  Lee et al., Park et al., Murakami et al. and Bacchus substantially teach the claimed invention described in claim 5 (as rejected above).
Lee et al. teach the first plurality of column planes and the second plurality of column planes (page 7, claim 15, a memory array, a plurality of column planes).

Liu et al. in an analogous art teach identifying a collision associated with the first data and the second data based at least in part on the value of the first bit, the second bit, the third bit, and the fourth bit; and performing a single repair operation on the first area, the second area, or both based at least in part on identifying the collision associated with the first data and the second data (para. 41, remaps write accesses to spare location in the memory banks, resolving the collision and diverting one or more operations to spare locations in the memory banks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al.,  Lee et al., Park et al., Murakami et al. and Bacchus the ability for identifying a collision associated with the first data and the second data based at least in part on the value of the first bit, the second bit, the third bit, and the fourth bit; and performing a single repair operation on the first area, the second area, or both based at least in part on identifying the collision associated with the first data and the second data as taught by Liu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to resolve the collision by a repair operation on the column planes to Mergler et al.’s, Lee et al.’s, Park et al.’s, Murakami et al.’s and Bacchus’ memory device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1),  Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and  as applied to claim 1 above, and further in view of JO (US 20180068743 A1).

As per claim 7, Mergler et al.,  Lee et al., Park et al. and Murakami et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Lee et al. teach a column plane (page 7, claim 15, a memory array, a plurality of column planes).
However Mergler et al.,  Lee et al., Park et al. and Murakami et al. do not explicitly teach determining an address of a memory area associated with the one or more errors based at least in part on communicating the message; and repairing the memory area at the address based at least in part on determining the address.
JO in an analogous art teaches determining an address of a memory area associated with the one or more errors based at least in part on communicating the message; and repairing the memory area at the address based at least in part on determining the address (para. 33, the memory control circuit may repair the address ADD<1:N> in response to the row error signal RER to selectively activate any one of first redundancy word lines RWL<1:I> of the first redundancy area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al.,  Lee et al., Park et al. and Murakami et al. the ability for determining an address of a memory area associated with the one or more errors based at least in part on communicating the message; and repairing the memory area at the address based at least in part on determining the address as taught by JO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1),  Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and Murakami et al. (US 20040145661 A1) as applied to claim 1 above, and further in view of De Santis et al. (US 20050015541 A1).

As per claim 8, Mergler et al.,  Lee et al., Park et al. and Murakami et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Mergler et al.,  Lee et al., Park et al. and Murakami et al. do not explicitly teach storing the first data and the second data to a first register, wherein combining the first data with the second data occurs at the first register; and transferring the third data to a second register different than the first register, wherein the third data is communicated from the second register.
De Santis et al. in an analogous art teach storing the first data and the second data to a first register, wherein combining the first data with the second data occurs at the first register and transferring the third data to a second register different than the first register, wherein the third data is communicated from the second register (para. 33, sends data to a register, combines the data with data received from a first register and sends the combined data to the second register; para. 62, data from the register is output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al.,  Lee et al., Park et al. and Murakami et al. the ability for storing the first data and the second data to a first register, wherein combining the first data with the second data occurs at the first register; and transferring the third data to a second register different than the first register, wherein the third data is communicated from the second register as taught by De Santis et al. since the claimed 

As per claim 9, Mergler et al.,  Lee et al., Park et al., Murakami et al. and De Santis et al. teach the additional limitations.
De Santis et al. teach receiving a read-out command, wherein communicating the message is based at least in part on receiving the read-out command (para. 40, instruction for data to be read from a register for output).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1),  Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and Murakami et al. (US 20040145661 A1) as applied to claim 1 above, and further in view of KUROKAWA et al. (US 20170017395 A1).

As per claim 11, Mergler et al.,  Lee et al., Park et al. and Murakami et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Lee et al. teach a first column of memory cells and a second column of memory cells (page 7, claim 15, a memory array, memory cells, columns, a plurality of column planes).
However Mergler et al.,  Lee et al., Park et al. and Murakami et al. do not explicitly teach that  the first data read and the second data read comprises compressed data.
KUROKAWA et al. in an analogous art teach that the first data read and the second data read comprises compressed data (para. 6, reading compressed data from the memory).

.

Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1) in view of Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and Murakami et al. (US 20040145661 A1).

As per claim 12, Mergler et al. teach a tester coupled with the memory array (para. 34, testing procedure, memory), to generate first data to identify one or more errors associated with memory cells of the first plurality of areas; generate second data to identify one or more errors associated with memory cells of the plurality of areas of the memory array (para. 34, memory, read the page, detected errors, storage page, 6 bytes includes memory reliability data, an indication of for the reliability of the location where storage page is stored in the memory; para. 38, a memory, a plurality of storage pages, each storage page comprises a memory reliability indicator).
However Mergler et al. do not explicitly teach a memory array comprising a first plurality of column planes and a second plurality of column planes.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al. the ability to include
a memory array comprising a first plurality of column planes and a second plurality of column planes as taught by Lee et al.  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to store data in the plurality of column planes to Mergler et al.’s memory device.
Mergler et al. and Lee et al. do not explicitly teach memory cells of the second plurality 
of areas of the memory array.
Park et al. in an analogous art teach memory cells of the second plurality of areas of the memory array (para. 5, second read data from the second memory bank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al. and Lee et al. the ability to provide memory cells of the second plurality of areas of the memory array as taught by Park et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to read data from a different location of the memory to Mergler et al.’s and Lee et al.’s memory device.
Mergler et al., Lee et al. and Park et al. do not explicitly teach to combine the first 

Murakami et al. in an analogous art teach to combine the first data and the second data into a third data that comprises a third plurality of indicators about one or more errors; and communicate a message that includes the third data formed by combining the first data and the second data (para. 280, If the two bit sequences consist of bits 1 or 0 (error indicators), calculating XOR (exclusive OR) values of bits located at the same positions in the two bit sequences. If bits located at the same position in the two bit sequences assume the same value, an XOR value=0; if they assume different values, an XOR value=1. A bit sequence formed by arranging the XOR values of the corresponding bits in the two bit sequences is calculated in this way, and is output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al., Lee et al. and Park et al. the ability to combine the first data and the second data into a third data that comprises a third plurality of indicators about one or more errors; and communicate a message that includes the third data formed by combining the first data and the second data as taught by Murakami et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide compressed error indicator data for different areas of the memory to Mergler et al.’s, Lee et al.’s and Park et al.’s memory device.

As per claim 14, Mergler et al.,  Lee et al., Park et al. and Murakami et al. teach the additional limitations.


As per claim 16, Mergler et al.,  Lee et al., Park et al. and Murakami et al. teach the additional limitations.
Mergler et al. teach that the first data comprises a first plurality of indicators about whether each memory area of the first plurality of memory areas includes the one or more errors; and the second data comprises a second plurality of indicators about whether each memory area of the second plurality of memory areas includes the one or more errors (para. 34, memory, read the page, detected errors, storage page, 6 bytes includes memory reliability data, an indication of for the reliability of the location where storage page is stored in the memory; para. 38, a memory, a plurality of storage pages, each storage page comprises a memory reliability indicator).
Lee et al. teach each column plane of the first plurality of column planes and each column plane of the second plurality of column planes (page 7, claim 15, a memory array, a plurality of column planes).

Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1),  Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and Murakami et al. (US 20040145661 A1) as applied to claim 12 above, and further in view of 


As per claim 13, Mergler et al.,  Lee et al., Park et al. and Murakami et al. substantially teach the claimed invention described in claim 12 (as rejected above).
Lee et al. teach a first column plane of the first plurality of column planes and the second plurality of column planes (page 7, claim 15, a memory array, a plurality of column planes).
However Mergler et al.,  Lee et al., Park et al. and Murakami et al. do not explicitly teach to generate, for each read operation performed, an indicator about whether one or more errors were identified during a respective read operation; and identify that a first area of the first plurality of areas or the second plurality of areas includes an error based at least in part on the indicator.
Bacchus in an analogous art teaches to generate, for each read operation performed, an indicator about whether one or more errors were identified during a respective read operation; and identify that a first area of the first plurality of areas or the second plurality of areas includes an error based at least in part on the indicator (para. 23, memory read, error tracking circuity retrieve the memory data from the particular memory address; para 25, upon detecting an error for memory data in the memory module, the error tracking circuitry set the error status indicator of the memory module; provide an indication of the memory location on the memory module from where the errant memory data was retrieved from).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al.,  Lee et al., Park et al. and Murakami et al. the ability to generate, for each read operation performed, an indicator about whether one or more errors were identified during a respective read operation; and identify that a first area of the first plurality of areas or the second plurality of areas includes an error based at least in part on the indicator as taught by Bacchus since the claimed invention is merely a combination of old elements, and in the combination each element merely would have .

Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1),  Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and Murakami et al. (US 20040145661 A1) as applied to claim 12 above, and further in view of Liu et al. (US 20140177324 A1).

As per claim 15, Mergler et al.,  Lee et al., Park et al. and Murakami et al. substantially teach the claimed invention described in claim 12 (as rejected above).
Lee et al. teach the first plurality of column planes and the second plurality of column planes (page 7, claim 15, a memory array, a plurality of column planes).
However Mergler et al., Lee et al., Park et al. and Murakami et al. do not explicitly teach to identify a collision associated with the first data and the second data based at least in part on a value of a bit associated with the respective data; and perform a single repair operation on the first plurality of areas, the second plurality of areas, or both based at least in part on identifying the collision associated with the first data and the second data.
Liu et al. in an analogous art teach to identify a collision associated with the first data and the second data based at least in part on a value of a bit associated with the respective data; and perform a single repair operation on the first plurality of areas, the second plurality of areas, or both based at least in part on identifying the collision associated with the first data and the second data (para. 41, remaps write accesses to spare location in the memory banks, resolving the collision and diverting one or more operations to spare locations in the memory banks).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1) in view of Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and Murakami et al. (US 20040145661 A1).

As per claim 17, Mergler et al. teach a data generation component configured to generate first data to identify one or more errors associated with the first areas and second data to identify one or more errors associated with the areas (para. 34, memory, read the page, detected errors, storage page, 6 bytes includes memory reliability data, an indication of for the reliability of the location where storage page is stored in the memory; para. 38, a memory, a plurality of storage pages, each storage page comprises a memory reliability indicator).
Mergler et al. do not explicitly teach a memory array comprising a plurality of memory cells, the plurality of memory cells comprising a first plurality of column planes and a second plurality of column planes.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al. the ability to include
a memory array comprising a plurality of memory cells, the plurality of memory cells comprising a first plurality of column planes and a second plurality of column planes as taught by Lee et al.  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to store data in the plurality of column planes to Mergler et al.’s memory device.
Mergler et al. and Lee et al. do not explicitly teach second data in the second plurality
of areas.
Park et al. in an analogous art teach second data in the second plurality of areas (para. 5, second read data from the second memory bank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al. and Lee et al. the ability to include second data in the second plurality of areas as taught by Park et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to read data from a different location of the memory to Mergler et al.’s and Lee et al.’s memory device.
Mergler et al., Lee et al. and Park et al. do not explicitly teach a data combining

Murakami et al. in an analogous art teach a data combining component configured to combine the first data with the second data into third data that comprises a plurality of indicators about one or more errors; and a transmission component configured to transmit a message that includes the third data formed by combining the first data and the second data (para. 280, If the two bit sequences consist of bits 1 or 0 (error indicators), calculating XOR (exclusive OR) values of bits located at the same positions in the two bit sequences. If bits located at the same position in the two bit sequences assume the same value, an XOR value=0; if they assume different values, an XOR value=1. A bit sequence formed by arranging the XOR values of the corresponding bits in the two bit sequences is calculated in this way, and is output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al., Lee et al. and Park et al. the ability to include a data combining component configured to combine the first data with the second data into third data that comprises a plurality of indicators about one or more errors; and a transmission component configured to transmit a message that includes the third data formed by combining the first data and the second data as taught by Murakami et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide compressed error indicator data for different areas of the memory to Mergler et al.’s, Lee et al.’s and Park et al.’s memory device.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1),  Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and Murakami et al. (US 20040145661 A1) as applied to claim 17 above, and further in view of Bacchus (US 20170372799 A1).

As per claim 18, Mergler et al.,  Lee et al., Park et al. and Murakami et al. substantially teach the claimed invention described in claim 17 (as rejected above).
However Mergler et al.,  Lee et al., Park et al. and Murakami et al. do not explicitly teach an error identification component configured to generate, for a read operation performed, an indicator about whether one or more errors were identified during a respective read operation.
Bacchus in an analogous art teaches an error identification component configured to generate, for a read operation performed, an indicator about whether one or more errors were identified during a respective read operation (para. 23, memory read, error tracking circuity retrieve the memory data from the particular memory address; para 25, upon detecting an error for memory data in the memory module, the error tracking circuitry set the error status indicator of the memory module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al.,  Lee et al., Park et al. and Murakami et al. the ability to provide an error identification component configured to generate, for a read operation performed, an indicator about whether one or more errors were identified during a respective read operation as taught by Bacchus since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine memory errors detected during a read operation to Mergler et al.’s, Lee et al.’s, Park et al.’s and Murakami et al.’s memory device.

As per claim 19, Mergler et al., Lee et al., Park et al., Murakami et al. and Bacchus teach the additional limitations.
Mergler et al. teach that the error identification component is configured to identify that a first area of the first plurality of areas or the second plurality of areas includes an error based at least in part on the indicator (para. 34, memory, read the page, detected errors, storage page, 6 bytes includes memory reliability data, an indication of for the reliability of the location where storage page is stored in the memory; para. 38, a memory, a plurality of storage pages, each storage page comprises a memory reliability indicator).
Lee et al. teach a first column plane of the first plurality of column planes or the second plurality of column planes (page 7, claim 15, a memory array, a plurality of column planes).

Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Mergler et al. (US 20100070686 A1),  Lee et al. (US 20140063888 A1), Park et al. (US 20190324854 A1) and Murakami et al. (US 20040145661 A1) as applied to claim 17 above, and further in view of Liu et al. (US 20140177324 A1).

As per claim 20, Mergler et al.,  Lee et al., Park et al. and Murakami et al. substantially teach the claimed invention described in claim 17 (as rejected above).
Lee et al. teach the first plurality of column planes and the second plurality of column planes (page 7, claim 15, a memory array, a plurality of column planes).
However Mergler et al.,  Lee et al., Park et al. and Murakami et al. do not explicitly teach a repair analyzer configured to perform a single repair operation on the first plurality of areas, the second plurality of areas, or both based at least in part on identifying a collision associated with the first data and the second data.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory device of Mergler et al.,  Lee et al., Park et al. and Murakami et al. the ability to include a repair analyzer configured to perform a single repair operation on the first plurality of areas, the second plurality of areas, or both based at least in part on identifying a collision associated with the first data and the second data as taught by Liu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to resolve the collision by a repair operation on the column planes to Mergler et al.’s, Lee et al.’s, Park et al.’s and Murakami et al.’s memory device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111